 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    In re Impinj, Inc., Securities Litigation.              No. C18-5704RSL
10
                                                              ORDER REGARDING MOTION
11                                                            TO SEAL DEFENDANTS’
                                                              MOTION TO DISMISS AND
12                                                            SUPPORTING DOCUMENTS
13
14          This matter comes before the Court on defendants’ unopposed motion to file a

15   motion to dismiss and supporting documents under seal. Dkt. # 40. The motion is

16   GRANTED: the unredacted versions of the motion to dismiss (Dkt. # 41-1 at 7-37),

17   Exhibit 16 to the Declaration of Gregory L. Watts in support of the motion to dismiss

18   (Dkt. # 41-1 at 2-5), and the notice of incorporation by reference (Dkt. # 41-1 at 39-48)

19   shall remain under seal. Redacted versions of the motion and notice of incorporation are

20   publicly available at Dkt. # 42 and # 44, respectively. The Clerk of Court may unseal the

21   Declaration of Christopher M.E. Petroni, Dkt. # 41.

22
            Dated this 16th day of April, 2019.
23
                                                   A
24                                                 Robert S. Lasnik
                                                   United States District Judge
25
26
     ORDER REGARDING MOTION TO SEAL
     DEFENDANTS’ MOTION TO DISMISS
     AND SUPPORTING DOCUMENTS
